                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

LUCILLE ANDERSON, SARA
ALAMI, GIANELLA CONTRERAS
CHAVEZ, DSCC, and DEMOCRATIC
PARTY OF GEORGIA, INC.,
                                            CIVIL ACTION
          Plaintiffs,
                                            FILE NO. 1:20-CV-03263-MLB
    v.

    BRAD RAFFENSPERGER, in his
    official capacity as the Georgia
    Secretary of State and Chair of the
    Georgia State Election Board, et al.,

          Defendants.


          RESPONSE OF DOUGLAS COUNTY DEFENDANTS TO
         PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM OF LAW

         At the Court’s invitation, the Douglas County Defendants (“Douglas

County”) file this response to Plaintiffs’ Supplemental Memorandum in

Support of Their Motion for Preliminary Injunction.1 Additionally, Douglas

County intends to provide supplemental information tomorrow in response to



1Douglas County also adopts by reference the arguments in the briefs filed by
the other County Defendants in Response to Plaintiffs’ Supplemental
Memorandum if they apply to all County Defendants or to the claims brought
against Douglas County, including, but not limited to, the arguments about
standing and Plaintiffs’ misapplication of Anderson/Burdick.
the Court’s Order outlining why Plaintiffs fail the Anderson/Burdick analysis

of Douglas County and how their “expert’s” suggestions will cause more chaos

and irreparable harm to Douglas County voters in the November 2020 election

than the nonexistent “harms” they claim.

                                 Introduction

      Plaintiffs statements about Douglas County’s June 2020 primary

election are incorrect. Although Plaintiffs say that “multiple polling places in

Douglas County were ordered to stay open late because of long lines,” (Doc. 148

at 15), that is not true: only three polling places had extended hours and none

of them were because of long lines. As shown in the Order dated June 9, 2020

and attached hereto as Exhibit A (“June 9th Order”), the Superior Court of

Douglas County ordered that three precincts needed extended time because of

“software errors” that delayed their openings. As a result, those polling places

remained open for the exact amount of time of their delayed openings.

      So what exactly is Plaintiffs’ case against Douglas County? The Court

will not find it in their Complaint or in Plaintiffs’ briefing or in their “expert”

reports. Instead, with no basis in fact, Plaintiffs continue to manufacture a

case on the fly against Douglas County (and the other County Defendants).

Plaintiffs cannot attribute a single past, present, or future harm to Douglas

County’s conduct. Nor do they even identify a single act of unconstitutional


                                        2
conduct by Douglas County. Plaintiffs also identify no law, rule, or regulation

they claim violates federal law. Because Article III and the Eleventh

Amendment require something more than what Plaintiffs offer, the Court

should deny their request to effectively appoint their hired “expert” as

Georgia’s election czar to oversee the November 2020 election.

                              Summary of Facts

I.    Plaintiffs do not identify past harms.

      In their Complaint, Plaintiffs assert that “[v]oters in Douglas County

faced excessively long lines during the June Primary due to Voting System

failures, and other persistent elections administration issues traceable to the

Douglas County Defendants and the State Defendants.” (Doc. ¶ 176). Yet

Plaintiffs do not identify the “failure” and “other persistent elections

administration issues” in their Complaint or any other document before the

Court.

      As to the June 9, 2020 primary, Plaintiffs allege “[t]hree polling locations

in Douglas County were not able to open on time due to ‘software errors.’”(Id.)

At one polling location, Lithia Springs High School, none of the machines were

working when the polls were supposed to open. Plaintiffs then conclude that

“[v]oters in Douglas County waited upwards of two and-a-half hours to vote.”

(Id.) Then Plaintiffs say:


                                        3
      A Douglas County Superior Court Judge extended voting hours at
      the three Douglas County voting locations that opened late due to
      the malfunctioning voting equipment, including Lithia Springs
      High School, which remained open for an extra hour and 45
      minutes.

(Id. ¶ 178).

      Without factual basis in their Complaint or in their other

supplemental filings, Plaintiffs then broadly conclude:

      Douglas County has not taken sufficient measures to ensure that
      enough polling locations and other crucial election resources, from
      operable voting machines to polling staff, are located where voters
      (and particularly minority voters) can access them.

(Id. ¶ 179).

II.   The evidence reflects Douglas County faced an issue in turning
      on voting machines that has since been addressed and is unlikely
      to recur.

      In the June 2020 primary, Douglas County faced an issue of human error

turning on voting machines at three polling places. (See Ex. A; Doc. 106-1

Declaration of Milton Kidd.) As a result, Precinct 736 South and Precinct 738

opened at 7:20 a.m. and 7:05 a.m., respectively. The Lithia Springs High School

Precinct 1275 opened at 8:45 a.m. (Id.) Thus, the Superior Court of Douglas

County allowed these locations to remain open for the same amount of time by

which they were delayed in opening. (Id.)




                                      4
      Douglas County learned from this experience and made several changes

in anticipation of the November 2020 election. (Id.) Looking into the Lithia

Springs High School incident, Douglas County determined that it resulted

from human error and not an error of the electronic voting machines. (Id.)

Therefore, it removed the elections manager who oversaw that location and

replaced the manager with a manager with better experience. (Id.) In addition,

Douglas County attributed the length of the delay to the availability of on-site

technical support. (Id.) To address this, Douglas County communicated with

the State of Georgia and requested an on-site technician for every polling

location for the November 2020 election. (Id.) On September 30, 2020, Douglas

County received confirmation from the State of Georgia’s vendor for electronic

voting machines, Dominion, that it will provide them with an on-site

technician for every polling location during the November 2020 election. (Id.)

      Independent of powering on the machines, Douglas County made further

changes to its on-site allocations after the June 9, 2020 primary. Douglas

County increased the number of poll pads, BMDs, and ballot scanners to many

of its precincts. (See Dkt.132 at Ex. A-B.) As for issuance of emergency paper

ballots to voters at a polling place, the State Election Board’s Rules and

Regulations (See State Election Board Rule 183-1-12-.11) already determine

whether an emergency situation exists and afford the election supervisor with


                                       5
discretion to decide whether there is an emergency that issuing paper ballots

to vote rather than vote using electronic ballot markers. (Id.) Thus, Douglas

County intends follow the existing State Election Board Rules and Regulations

pertaining to the availability and use of emergency paper ballots at its polling

places during the November 2020 election. (Id.)

                                   Argument

      Even though the issues Douglas County encountered fall on human error

and not “because of long lines” as Plaintiffs incorrectly assert, Plaintiffs still

claim that Douglas County should adhere to Plaintiffs’ preferred and

aspirational allocations of election equipment for the November 2020 election.

Under Nken v. Holder, however, Plaintiffs must show (1) that they will likely

succeed on the merits; (2) irreparable injury absent a stay; (3) that the stay

will not substantially injure the other interested parties; and (4) that a stay is

in the public interest. New Ga. Project v. Raffensperger, No. 20-13360-D, 2020

U.S. App. LEXIS 31405, at *4 (11th Cir. Oct. 2, 2020) citing 556 U.S. 418, 434

(2009). Because Plaintiffs cannot even show a past injury or attribute a future

injury to the conduct of Douglas County, the Court should deny their request

for the extraordinary relief of a preliminary injunction.




                                        6
I.    Plaintiffs skip over the “irreparable harm” prong.

      After crunching the data Douglas County provided (which Plaintiffs

admitted during Friday’s conference call “had no issues”), Plaintiffs purported

“expert” analysis reflects that, even in the worst-case scenario, Douglas County

voters will face an average wait time of only 39 minutes or less at every precinct

no matter the number of registered voters. (Doc. 149-1, 19.) Still, Plaintiffs’ take

a stab at manufacturing “irreparable harm” by speculating that, during a 15-

minute window, two precincts could face a “maximum wait time [sic] to be

nearly 2-hour long.” (Doc. 149-1, 17). But to get to the 119 and 116-minute wait

times at these locations that Plaintiffs now cherry-pick from their “expert’s”

estimations, the Court would need to ignore the fact that over half of Douglas

County voters use advance voting (early voting or absentee ballot) to vote on

Election Day. The Court would also need to ignore the data from the 2016

federal elections showing that Douglas County did not encounter anywhere

close to the voter turnout cited by Plaintiffs.

      Nor is there any evidence in the record that Douglas County voters faced

constitutionally unlawful long lines in any previous elections. Nor do Plaintiffs

attribute their assertions to any data on length of lines in Douglas County.

Instead, Plaintiffs rely only on speculation and guesswork about potential wait

times at some locations during some parts of the day if a number of factors


                                         7
come to pass. Yet Plaintiffs’ reliance on the terms “if”, “could”, and “may” to

couch their allegations of harm is a clear indication that the harm they allege

is merely speculative. Cf. Lujan v. Defenders of Wildlife, 504 U.S. 555,

5641992) (holding that plaintiffs’ “'some day’ intentions” to return to locations

where they might be deprived of the opportunity to observe endangered

animals did “not support a finding of the ‘actual or imminent’ injury that our

cases require”); see also Landes v. Tartaglione, No. 04-3163, 2004 U.S. Dist.

LEXIS 22458, at *7-8 (E.D. Pa. Oct. 28, 2004).

      But the lack of evidence supporting Plaintiffs claims does not end with

their faulty “expert” analysis. Plaintiffs entire theory of harm and causation as

to Douglas County rests on their incorrect assertion that the June 9th Order

issued by the Douglas County Supreme Court extended the hours of operation

at certain polling places because of “long lines.” (Doc. 148 at 15.) Not so.

      Rather, the June 9th Order shows that, because three precincts opened

later than 7:00 a.m. due to “software errors,” which, as already explained

above, were human errors, the Court provided a remedy of keeping polls open

for the exact time of delay for each location. (Ex. A) Nothing more and nothing

less. This is not evidence of past long lines at the June primary that supports

an inference that long lines will exist at the November 2020 election. Thus,




                                        8
Plaintiffs simply present no more than hypotheticals to the Court. Whitmore v.

Arkansas, 495 U.S. 149, 155 (1990).

      Plaintiffs also invent a “30-minute rule” out of whole cloth. There is no

case in the Eleventh Circuit or at the Supreme Court level dictating a 30-

minute rule and holding that a 29-minute wait is constitutional, but a 31-

minute wait is unconstitutional. Instead, Plaintiffs cite a newspaper article

where the Georgia Secretary of State made an aspirational statement that

“voters shouldn’t have to wait more than 30 minutes to vote.”2 But that

statement did not come from the Constitution or the Georgia Election Code; it

was merely a goal. So can Plaintiffs claim a federal injury based on a standard

that does not exist and upon facts that contradict their central theory of

recovery against Douglas County? No.

      Nothing about this election looks like the elections of the past. And

nothing about Plaintiffs prior alleged injuries are capable of repetition, yet

evading review. Instead, this is a new electoral system for Georgia. And

Plaintiffs’ complaint relies on a speculative chain of events too attenuated to

survive dismissal. Clapper v. Amnesty Int’l USA, 568 U.S. 398, 401 (2013).




2  https://www.ajc.com/news/state--regional-govt--politics/bill-takes-aim-long-
lines-election-day-georgia/vs2a3q9pj15G7FstUPVzaL/

                                       9
Because Plaintiffs theory of harm and causation fails, the Court should deny

their requested preliminary injunction.

II.   The Eleventh Amendment bars Plaintiffs’ claims.

      Although Plaintiffs state no such claim in their Complaint or in their

briefing, they now seem to claim that Douglas County may violate O.C.G.A. §

21-2-367(b) by not allocating enough voting machines. Douglas County

disputes such a claim. But even if it were true, Eleventh-Amendment

immunity bars that theory of recovery.

      While Ex Parte Young, 209 U.S. 123 (1908), provides an exception to

Eleventh-Amendment immunity, it does so only for prospective injunctive

relief grounded in a violation of federal law. See Pennhurst State Sch. v.

Halderman, 465 U.S. 89, 105–106 (1984). This is because the Ex Parte Young

exception “‘rests on the need to promote the vindication of federal rights,’ but

in a case alleging that a state official has violated state law, this federal

interest ‘disappears.’” Alabama v. PCI Gaming Auth., 801 F.3d 1278, 1290

(11th Cir. 2015). Thus, Eleventh-Amendment immunity bars Plaintiffs claims

to the extent premised on an alleged violation of O.C.G.A. § 21-2-367(b) because

they must pursue claims for alleged violations of state law in state court. When

the “claims necessarily rely on a determination that a state official has not

complied with state law, [then] a determination . . . is barred by sovereign


                                      10
immunity.” Fair Fight Action v. Raffensperger, Case No. 1:18-cv-05391-SCJ

(Doc. 188), slip op. at 15 (December 27, 2019) (denying motion for preliminary

injunction).

                                  Conclusion

      Plaintiffs identify no “past wrongs” or predicted future injury to satisfy

Article III standing–nor do they link any such allegation to the conduct of

Douglas County. Instead, Plaintiffs’ case against Douglas County is premised

on incorrect “facts” and alleged “data” that is based on assumptions,

speculation, and goal-oriented “formulas.” But even if the Court accepts

Plaintiffs’ “facts” and “data” and “formula” at face value, Plaintiffs still do not

meet constitutional standing requirements. Since Plaintiffs own analysis

identifies no past, present, or future harms related to the “long lines” theory

cited in their Complaint, the Court should deny their motion for a preliminary

injunction.

      Respectfully submitted this 6th day of October, 2020.

                                      /s/ David A. Cole
                                      David A. Cole
                                      Georgia Bar No. 142383
                                      /s/ Timothy M. Boughey
                                      Timothy M. Boughey
                                      Georgia Bar No. 832112
                                      FREEMAN MATHIS & GARY, LLP
                                      100 Galleria Parkway
                                      Suite 1600


                                        11
Atlanta, Georgia 30339
(T) 770.818.0000
(F) 770.937.9960
(E) dcole@fmglaw.com
tboughey@fmglaw.com

Counsel for     the      Douglas   County
Defendants




 12
                    CERTIFICATE OF COMPLIANCE

      Under L.R. 7.1(D), the undersigned hereby certifies that this

RESPONSE OF DOUGLAS COUNTY DEFENDANTS TO PLAINTIFFS’

SUPPLEMENTAL MEMORANDUM OF LAW has been prepared in Century

Schoolbook 13, a font and type selection approved by the Court in L.R. 5.1(B).

                                    /s/ Timothy M. Boughey
                                    David A. Cole
                                    Georgia Bar No. 142383
                                    Timothy M. Boughey
                                    Georgia Bar No. 832112
                                    FREEMAN MATHIS & GARY, LLP
                                    100 Galleria Parkway
                                    Suite 1600
                                    Atlanta, Georgia 30339
                                    (T) 770.818.0000
                                    (F) 770.937.9960
                                    (E) dcole@fmglaw.com
                                    tboughey@fmglaw.com

                                    Counsel for      the   Douglas     County
                                    Defendants
